Citation Nr: 0620178	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-44 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and C.P.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had more than five years of active service, 
including service from February 1956 to September 1959.  
This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2004 rating decision, which denied 
service connection for PTSD.

The veteran and C.P. testified at a hearing before a VA 
decision review officer in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran asserts that he developed PTSD secondary to 
multiple in-service stressors including a personal assault 
and a fire aboard the USS Wilkinson in 1958.   During a 
November 2004 counseling session, he reported knowing people 
who were killed.  Further development of these claims is 
required.  

The veteran states that he reported the alleged assault to 
service personnel aboard his ship.  Pursuant to 38 C.F.R. § 
3.304(f)(3), in a case such as this, VA is required to 
notify the veteran that he may submit evidence from sources 
other than service records corroborating his allegations of 
in-service assault.  Such evidence includes, but is not 
limited to:  records from law enforcement authorities, 
mental health counseling centers, hospitals or physicians; 
and statements from family members, roommates, fellow 
service members or clergy.  This type of evidence is 
important as it might reflect behavior changes following an 
alleged assault.  To date, the veteran has not been 
appropriately notified of the nature of the evidence needed 
to support his assertion of in-service assault and whether 
he or VA is responsible for obtaining such evidence.

In a statement to the RO dated March 2005, a private 
psychologist, Dr. Offenstein, wrote that he has treated the 
veteran for PTSD.  Medical records and the transcript of the 
veteran's RO hearing relate the veteran's accounts of an in-
service personal assault and of a fire onboard the USS 
Wilkinson but provide no verification for these events.  

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This duty requires 
VA to notify the claimant which evidence, if any, the 
claimant is expected to obtain and submit, and which 
evidence VA will retrieve.  See 38 U.S.C.A. § 5103(a), (b) 
(West 2002).  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court also held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim 
and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman at 
487.  Additionally, this notice must explain that a 
disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO provided the veteran VCAA on his 
claim for service connection, but such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, the RO should ensure on remand that it 
provides the veteran all information now required 
pursuant to the Court's opinion in Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	Notify the veteran that he may submit 
alternative forms of evidence in 
support of his claim for PTSD secondary 
to personal assault.  Such evidence 
includes:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy; and/ or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  The RO 
should also notify the veteran whether 
he is responsible for submitting 
statements from the individuals he 
allegedly informed of the assault or 
whether VA will attempt to obtain such 
statements from these individuals.  The 
RO should otherwise advise the veteran 
to submit evidence in his possession 
pertinent to his claim.

2.	Contact the veteran and ask him to 
provide a more detailed written 
statement regarding the alleged 
stressors, including the fire aboard 
the USS Wilkinson and the deaths of 
fellow servicemen that he witnessed, 
including names, approximate dates and 
the locations where the events took 
place.  

3.	Pursue all reasonable avenues of 
development in an attempt to verify the 
incidents, including contacting JSRRC 
and all other appropriate authorities 
and requesting those authorities to 
send to VA all documentation that might 
be pertinent, including unit histories, 
operation and situation reports and 
daily journals.

4.	The RO should contact the veteran and 
advise him to submit alternative 
evidence regarding any additional 
claimed stressors.  The RO should 
notify the veteran whether he is 
responsible for submitting statements 
from the individuals who witnessed 
these incidents or whether VA will 
attempt to obtain such statements from 
these individuals.  The RO should 
otherwise advise the veteran to submit 
evidence in his possession pertinent to 
his claim.

5.	After all the above requested 
development is completed, the RO should 
prepare a report detailing the nature 
of all reported stressors verified by 
the record.

6.	If the stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination 
to determine the correct diagnosis of 
any psychiatric disorder present and to 
determine whether the diagnostic 
criteria for PTSD are satisfied.  With 
this request, the RO should provide the 
examiner with a list of all stressors 
that have been verified.  The 
examination report must reflect a 
review of pertinent material in the 
claims folder.  Regarding PTSD, if 
found, the examiner should express an 
opinion as to whether the veteran has 
PTSD related to his military service 
and whether a diagnosis of PTSD is 
supportable solely by stressor(s) that 
have been supported in the record.  The 
RO should advise the examiner that he 
may not rely upon any unverified 
stressor in determining whether the 
veteran's in-service experiences were 
of sufficient severity to support a 
diagnosis of PTSD.  The examiner should 
provide detailed rationale, with 
specific references to the record, for 
his opinion.  All special studies or 
tests, to include psychological testing 
and evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
the consequences of his failure to 
report for the examination in order the 
he may make an informed decision 
regarding his participation in said 
examination.

7.	Once the examination report is 
received, the RO should review it to 
ensure that it complies with the 
previous instruction.  If the report is 
deficient, VA should undertake 
immediate corrective action.

8.	The RO should send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective 
date, and provides the veteran the 
information and evidence needed to 
establish a particular disability 
rating and effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


9.	Once all development is completed, the 
RO should readjudicate the veteran's 
claim based on a consideration of all 
of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran with a 
supplemental statement of the case and 
an opportunity to respond thereto.

10.	The RO should send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective 
date, and provides the veteran the 
information and evidence needed to 
establish a particular disability 
rating and effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


